Exhibit 10.1

 

EXECUTION COPY

 

 

 

 

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Dated as of September 4, 2013

 

by and among

 

SENIOR HOUSING PROPERTIES TRUST,

 

as Borrower,

 

 

THE LENDERS PARTY HERETO,

 

as Lenders,

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

 

WELLS FARGO SECURITIES, LLC

RBC CAPITAL MARKETS,

and

CITIGROUP GLOBAL MARKETS INC.

 

as Joint Lead Arrangers

 

and

 

Joint Lead Bookrunners,

 

 

ROYAL BANK OF CANADA

and

CITIBANK, N.A.,

 

as Syndication Agents,

and

 

 

BANK OF AMERICA, N.A.,

REGIONS BANK

and

COMPASS BANK,

 

as Documentation Agents

 

 

 

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
September 4, 2013, by and among SENIOR HOUSING PROPERTIES TRUST, a real estate
investment trust organized under the laws of the State of Maryland (the
“Borrower”), each of the Lenders party hereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (together with its successors and assigns,
the “Administrative Agent”).

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Credit Agreement dated as of June 24,
2011 (as in effect immediately prior to the effectiveness of this Amendment, the
“Credit Agreement”), and desire to amend certain provisions of the Credit
Agreement on the terms and conditions contained herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Specific Amendments to Credit Agreement.  The parties hereto agree
that the Credit Agreement is amended as follows:

 

(a)           The Credit Agreement is amended by deleting “$50,000,000 swingline
subfacility” from the second paragraph of the preamble to the Credit Agreement
and replacing it with “$100,000,000 swingline subfacility”.

 

(b)           The Credit Agreement is amended by restating the table in the
definition of “Applicable Facility Fee” set forth in Section 1.1. in its
entirety as follows:

 

 

Level

 

Facility Fee

 

1

 

0.15

%

2

 

0.15

%

3

 

0.20

%

4

 

0.30

%

5

 

0.35

%

 

(c)           The Credit Agreement is amended by restating the table in the
definition of “Applicable Margin” set forth in Section 1.1. in its entirety as
follows:

 

Level

 

Borrower’s Credit Rating
(S&P/Moody’s)

 

Applicable
Margin

 

1

 

A-/A3 or better

 

0.90

%

2

 

BBB+/Baa1

 

1.00

%

3

 

BBB/Baa2

 

1.10

%

4

 

BBB-/Baa3

 

1.30

%

5

 

Lower than BBB-/Baa3

 

1.70

%

 

(d)           The Credit Agreement is amended by restating the definitions of
“Capitalization Rate”, “Excluded Subsidiary”, “Guarantor”, “LIBOR”, “SE
Subsidiaries”, “Secured Indebtedness”, “Termination Date”, “Unencumbered Asset”
and “Unsecured Indebtedness” set forth in Section 1.1. in their entirety as
follows:

 

--------------------------------------------------------------------------------


 

“Capitalization Rate” means 8.0% for Senior Housing Assets and 7.50% for all
other Properties.

 

“Excluded Subsidiary” means any Subsidiary (a) holding title to or beneficially
owning assets which are or are intended to become collateral for any Secured
Indebtedness of such Subsidiary, or being a beneficial owner of a Subsidiary
holding title to or beneficially owning such assets (but having no material
assets other than such beneficial ownership interests) and (b) which (i) is, or
is expected to be, prohibited from Guarantying the Indebtedness of any other
Person pursuant to any document, instrument or agreement evidencing such Secured
Indebtedness or (ii) is prohibited from Guarantying the Indebtedness of any
other Person pursuant to a provision of such Subsidiary’s organizational
documents which provision was included in such Subsidiary’s organizational
documents as a condition or anticipated condition to the extension of such
Secured Indebtedness.  In addition, (A) Leisure Park Venture Limited Partnership
shall be deemed to be an Excluded Subsidiary so long as any Indebtedness secured
by the Acquired Property Lien Documents described in Part I of Schedule 1.1.(b)
remains outstanding, (B) CCC of Kentucky Trust shall be deemed to be an Excluded
Subsidiary so long as any Indebtedness secured by the Acquired Property Lien
Documents described in Part II or Part III of Schedule 1.1.(b) remains
outstanding, (C) each RMI Subsidiary shall be deemed to be an Excluded
Subsidiary so long as any Property owned by such RMI Subsidiary remains subject
to a Lien arising in connection with any Acquired Property Lien Document
described in Part IV of Schedule 1.1.(b), (D) each SE Subsidiary shall be deemed
to be an Excluded Subsidiary so long as any Property owned by such SE Subsidiary
remains subject to a Lien arising in connection with any Acquired Property Lien
Document described in Part VII of Schedule 1.1(b), (E) SNH Kent Properties LLC
shall be deemed to be an Excluded Subsidiary so long as any Property owned by
SNH Kent Properties LLC remains subject to a Lien arising in connection with any
Acquired Property Lien Document described in Part VIII of Schedule 1.1(b), (F)
SNH Redmond Properties LLC shall be deemed to be an Excluded Subsidiary so long
as any Property owned by SNH Redmond Properties LLC remains subject to a Lien
arising in connection with any Acquired Property Lien Document described in Part
IX of Schedule 1.1(b), and (G) each Vi Subsidiary shall be deemed to be an
Excluded Subsidiary so long as any Property owned by such Vi Subsidiary remains
subject to a Lien arising in connection with any Acquired Property Lien Document
described in Part X of Schedule 1.1(b).

 

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor”.

 

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (i) the rate appearing on the Reuters Screen
LIBOR01 page (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the first day of such Interest Period and having a maturity equal to
such Interest Period by (ii) a percentage equal to 1 minus the stated maximum
rate (stated as a decimal) of all reserves, if any, required to be maintained
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in

 

2

--------------------------------------------------------------------------------


 

Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America).  Any change in such maximum
rate shall result in a change in LIBOR on the date on which such change in such
maximum rate becomes effective.

 

“SE Subsidiaries” means, collectively, the entities set forth in Part VII of
Schedule 1.1.(b).

 

“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date and that is secured in any manner by any Lien on any property and, in
the case of the Borrower and its Subsidiaries, shall include (without
duplication) the Borrower’s Ownership Share of the Secured Indebtedness of its
Unconsolidated Affiliates.

 

“Termination Date” means January 15, 2018, or such later date to which the
Termination Date may be extended pursuant to Section 2.12.

 

“Unencumbered Asset” means each Property that satisfies all of the following
requirements: (a) such Property is (i) owned in fee simple solely by the
Borrower or a Wholly Owned Subsidiary or (ii) leased solely by the Borrower or a
Wholly Owned Subsidiary pursuant to a Ground Lease; (b) such Property is not an
Asset Under Development and is in service; (c) neither such Property, nor any
interest of the Borrower or such Subsidiary therein, is subject to any Lien
(other than Permitted Liens of the types described in clauses (a) through (c)
and (e) through (j) of the definition thereof) or to any Negative Pledge; (d)
regardless of whether such Property is owned by the Borrower or a Subsidiary,
the Borrower has the right directly, or indirectly through a Subsidiary, to take
the following actions without the need to obtain the consent of any Person:
(i) to create Liens on such Property as security for Indebtedness of the
Borrower or such Subsidiary, as applicable, and (ii) to sell, transfer or
otherwise dispose of such Property; (e) neither such Property, nor if such
Property is owned by a Subsidiary, any of the Borrower’s direct or indirect
ownership interest in such Subsidiary, is subject to (i) any Lien (other than
Permitted Liens of the types described in clauses (a) through (c) or (e) through
(j) of the definition thereof) or (ii) any Negative Pledge; (f) such Property is
free of structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters which, individually or
collectively, materially impair the value of such Property; (g) any Lessee of
more than a majority of the leasable space in such Property is not more than 120
days past due with respect to any fixed rental payment obligations under any
Lease for such Property; and (h) such Property has been designated by the
Borrower as an “Unencumbered Asset” on Schedule 6.1.(z) or on an Unencumbered
Asset Certificate delivered by the Borrower to the Administrative Agent pursuant
to Section 8.3.  Notwithstanding the immediately preceding sentence, a Property
owned by a Foreign Subsidiary will be considered to be an Unencumbered Asset so
long as: (1) such Property is (i) owned in fee simple (or the legal equivalent
in the jurisdiction where such Property is located) by such Foreign Subsidiary
or (ii) leased solely by such Foreign Subsidiary pursuant to a long-term lease
having terms and conditions reasonably acceptable to the Administrative Agent;
(2) all of the issued and outstanding Equity Interests of such Foreign
Subsidiary are legally and

 

3

--------------------------------------------------------------------------------


 

beneficially owned by one or more of the Borrower and Wholly Owned Subsidiaries;
(3) such Foreign Subsidiary has no Indebtedness other than (x) Nonrecourse
Indebtedness and (y) other Indebtedness in an aggregate outstanding principal
amount of less than 2.0% of the value of the assets of such Foreign Subsidiary
(such value to be determined in a manner consistent with the definition of Total
Asset Value or, if not contemplated under the definition of Total Asset Value,
in a manner acceptable to the Administrative Agent); (4) neither such Property,
nor any interest of such Foreign Subsidiary therein, is subject to any Lien
(other than Permitted Liens of the types described in clauses (a) through (c) or
(e) through (j) of the definition thereof) or to any Negative Pledge; and
(5) such Property satisfies the requirements set forth in the immediately
preceding clauses (b), (c), (d), (e), (f) and (g).  In addition, a Senior
Housing Asset Pool or the portion thereof comprised of Properties which are
individually Unencumbered Assets shall constitute an Unencumbered Asset for
purposes of this Agreement.

 

“Unsecured Indebtedness” means, with respect to a Person as of any given date,
the aggregate principal amount of all Indebtedness of such Person outstanding at
such date that is not Secured Indebtedness (excluding Indebtedness associated
with Unconsolidated Affiliates that is not Guaranteed by a Loan Party) and in
the case of the Borrower shall include (without duplication) Indebtedness that
does not constitute Secured Indebtedness.  Indebtedness secured solely by a
pledge of Equity Interests in a Subsidiary owning one or more Properties which
is also recourse to the Borrower or a Subsidiary shall not be treated as Secured
Indebtedness.

 

(e)           The Credit Agreement is amended by adding the following definition
of “Vi Subsidiaries” in the appropriate alphabetical location in Section 1.1.:

 

“Vi Subsidiaries” means, collectively, the entities set forth in Part X of
Schedule 1.1.(b).

 

(f)            The Credit Agreement is amended by deleting the definition of
“GMAC Subsidiary” from Section 1.1.

 

(g)           The Credit Agreement is amended by deleting “$50,000,000” from
Section 2.3.(a) and replacing it with “$100,000,000”.

 

(h)           The Credit Agreement is amended by deleting “one-quarter of one
percent (0.25%)” from Section 3.5.(d) and replacing it with “fifteen
one-hundredths of one percent (0.15%)”.

 

(i)            The Credit Agreement is amended by restating Section 7.13. in its
entirety as follows:

 

Section 7.13.  Guarantors.

 

(a)           Within 10 days after the date on which any of the following
conditions first applies to any Subsidiary that is not already a Guarantor, the
Borrower shall deliver to the Administrative Agent each of the following in form
and substance satisfactory to the Administrative Agent: (i) an Accession
Agreement executed by such Subsidiary (or if the Guaranty is not then in
existence, a Guaranty executed by such Subsidiary) and (ii) the items that would
have been delivered under subsections (iv) through (viii), (x)

 

4

--------------------------------------------------------------------------------


 

and (xiii) of Section 5.1.(a) if such Subsidiary had been required to be a
Guarantor on the Agreement Date:

 

(x)           such Subsidiary Guarantees, or otherwise becomes obligated in
respect of, any Indebtedness of the Borrower or any other Subsidiary of the
Borrower; provided, that a Subsidiary shall not be required to become a
Guarantor under this clause (x) if such Subsidiary is (A) an Excluded Subsidiary
that has Guaranteed, or otherwise become obligated in respect of, any
Indebtedness of another Excluded Subsidiary or (B) a TRS that leases a Property
from the Borrower or another Subsidiary and has Guaranteed, or otherwise become
obligated in respect of, Nonrecourse Indebtedness of the Borrower or such other
Subsidiary secured by a Lien on such Property; or

 

(y)           such Subsidiary (A) owns an Unencumbered Asset or other asset the
value of which is included in the determination of Unencumbered Asset Value and
(B) or any other Subsidiary directly or indirectly owning any Equity Interest in
such Subsidiary, has incurred, acquired or suffered to exist, any Indebtedness
that is not Nonrecourse Indebtedness except for (i) in the case of a TRS,
Indebtedness owing to the Borrower and (ii) other Indebtedness that is not
Nonrecourse Indebtedness which, together with all other such Indebtedness of
Subsidiaries owning Unencumbered Assets or other asset the value of which is
included in the determination of Unencumbered Asset Value and that are not
Guarantors, does not exceed $1,000,000 at any time outstanding.

 

(b)           The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor from the Guaranty so long as: (i) either (A) simultaneously
with its release from the Guaranty such Subsidiary will cease to be a Subsidiary
or (B) such Guarantor is not otherwise required to be a party to the Guaranty
under the immediately preceding subsection (a); (ii) no Default or Event of
Default shall then be in existence or would occur as a result of such release,
including without limitation, a Default or Event of Default resulting from a
violation of any of the covenants contained in Section 9.1.; (iii) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct on and as of the date of such release with the same force and
effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date) and except for changes in factual circumstances
expressly permitted under the Loan Documents; and (iv) the Administrative Agent
shall have received such written request at least 10 Business Days (or such
shorter period as may be acceptable to the Administrative Agent) prior to the
requested date of release.  Delivery by the Borrower to the Administrative Agent
of any such request shall constitute a representation by the Borrower that the
matters set forth in the preceding sentence (both as of the date of the giving
of such request and as of the date of the effectiveness of such request) are
true and correct with respect to such request.

 

(j)            The Credit Agreement is amended by restating Section 9.1.(g) in
its entirety as follows:

 

(g)           [Intentionally Omitted.]

 

5

--------------------------------------------------------------------------------


 

(k)           The Credit Agreement is amended by restating Section 9.7.(b) in
its entirety as follows:

 

(b)           The Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, enter into any amendment or modification to any Material
Contract which could reasonably be expected to have a Material Adverse Effect.

 

(l)            The Credit Agreement is amended by restating Section 10.1.(l)(i)
in its entirety as follows:

 

(i)            any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 25% of the total voting power of the then
outstanding voting stock of the Borrower; or

 

(m)          The Credit Agreement is amended by replacing Schedule 1.1.(b)
attached thereto with Schedule 1.1.(b) attached hereto.

 

(n)           The Credit Agreement is amended by deleting Schedule I attached
thereto in its entirety and substituting in lieu thereof Schedule I attached
hereto.

 

Section 2.  Conditions Precedent.  The effectiveness of this Amendment,
including without limitation, the allocation of the Commitments under Section 3
below and the release of the Guarantors under Section 4 below, is subject to
receipt by the Administrative Agent of each of the following, each in form and
substance satisfactory to the Administrative Agent:

 

(a)           A counterpart of this Amendment duly executed by the Borrower, the
Administrative Agent and all of the Lenders;

 

(b)           Evidence that all fees, expenses and reimbursement amounts due and
payable to the Administrative Agent and any of the Lenders in connection with
this Amendment have been paid; and

 

(c)           Such other documents, instruments and agreements as the
Administrative Agent may reasonably request.

 

Section 3. Allocations.  The Administrative Agent, the Borrower and each Lender
agree that upon the effectiveness of this Amendment (the “Amendment Effective
Date”), the outstanding Revolving Loans and the participation interests of the
Lenders in any outstanding Letters of Credit and Swingline Loans shall be
allocated among the Lenders in accordance with their respective Commitment
Percentages calculated based on the Commitments of the Lenders set forth on
Schedule I attached hereto (the “Post-Amendment Commitment Percentage”).  To
effect such allocations, each Lender whose Post-Amendment Commitment Percentage
exceeds the amount of such Lender’s Commitment Percentage immediately prior to
the effectiveness of this Amendment and any Lender providing a new Commitment
shall make a Revolving Loan in such amount as is necessary so that the aggregate
principal amount of Revolving Loans held by such Lender shall equal such
Lender’s Post-Amendment Commitment Percentage of the aggregate outstanding
principal amount of the Revolving Loans as of the Amendment Effective Date.  The
Administrative Agent shall make such amounts of the proceeds of such Revolving
Loans available

 

6

--------------------------------------------------------------------------------


 

(a) to each Lender whose Post-Amendment Commitment Percentage is less than the
amount of such Lender’s Commitment Percentage immediately prior to the
effectiveness of this Amendment as is necessary so that the aggregate principal
amount of Revolving Loans held by such Lender shall equal such Lender’s
Post-Amendment Commitment Percentage of the aggregate outstanding principal
amount of the Revolving Loans as of the Amendment Effective Date and (b) to the
Exiting Lenders (as defined below) as is necessary to repay in full the
Revolving Loans owing to such Exiting Lenders.  The parties hereto confirm that
the aggregate outstanding principal amount of the Revolving Loans immediately
prior to the Amendment Effective Date is equal to the aggregate outstanding
principal amount of the Revolving Loans immediately after giving effect to the
Amendment.  Except for any Revolving Notes to be provided to the Lenders in the
principal amount of their respective Commitments, no other documents,
instruments or fees (other than fees set forth in Section 2(b) above) shall be,
or shall be required to be, executed or paid in connection with such allocations
(all of which are hereby waived, as necessary).

 

Each of First Tennessee Bank, National Association, Land Bank of Taiwan Los
Angeles Branch, Mizuho Bank Ltd., and Sovereign Bank, as a new Lender under the
Credit Agreement on the Amendment Effective Date (each a “New Lender”), hereby
agrees to provide a new Commitment in the amount set forth for such Lender on
Schedule I attached hereto.  On the Amendment Effective Date, each New Lender
agrees to become and shall be deemed a Lender for all purposes of the Credit
Agreement, and each reference to the Lenders in the Credit Agreement shall be
deemed to include the New Lenders.  Each New Lender hereby appoints Wells Fargo
Bank, National Association as the Administrative Agent for such New Lender and
authorizes the Administrative Agent to take such action on its behalf and to
exercise such powers under the Credit Agreement and other Loan Documents as are
delegated to the Administrative Agent by the terms thereof.

 

On the Amendment Effective Date, the Commitments of each of Bank Hapoalim, Bank
of Communications Co., Ltd., New York Branch, Cathay United Bank Ltd., Chang Hwa
Commercial Bank, Ltd., New York Branch, Hua Nan Commercial Bank, Ltd. New York
Agency, The Bank of East Asia, Limited, Los Angeles Branch, and United Overseas
Bank Limited, Los Angeles Agency (each, an “Exiting Lender”) shall be
terminated, all outstanding amounts due under the Credit Agreement and the other
Loan Documents to the Exiting Lenders on the Amendment Effective Date shall be
paid in full, and each Exiting Lender shall cease to be a Lender under the
Credit Agreement.

 

The Administrative Agent, the Borrower and each Lender confirms the amount of
each such Lender’s Commitment as set forth on Schedule I attached hereto.

 

Section 4.  Release of Guarantors.  Upon the effectiveness of this Amendment as
provided in Section 2 above, the Administrative Agent and the Lenders agree that
the Guarantors set forth on Schedule II attached hereto shall be released as
Guarantors under the Guaranty in effect immediately prior to the effectiveness
of this Amendment and such Guaranty shall terminate.

 

Section 5.  Representations.  The Borrower represents and warrants to the
Administrative Agent and the Lenders that:

 

(a)           Authorization.  The Borrower has the right and power, and has
taken all necessary action to authorize it, to execute and deliver this
Amendment and to perform its obligations hereunder and under the Credit
Agreement, as amended by this Amendment, in accordance with their respective
terms.  This Amendment has been duly executed and delivered by a duly authorized
officer of the Borrower and each of this Amendment and the Credit Agreement, as
amended by this Amendment, is a legal, valid and binding obligation of the
Borrower enforceable against the Borrower in accordance with its respective
terms except as (i) the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws

 

7

--------------------------------------------------------------------------------


 

affecting creditors’ rights generally and (ii) the availability of equitable
remedies may be limited by equitable principles of general applicability.

 

(b)           Compliance with Laws, etc.  The execution and delivery by the
Borrower of this Amendment and the performance by the Borrower of this Amendment
and the Credit Agreement, as amended by this Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise:  (i) require any Governmental Approval or violate any
Applicable Law (including Environmental Laws) relating to the Borrower or any
other Loan Party; (ii) conflict with, result in a breach of or constitute a
default under the organizational documents of Borrower or any other Loan Party,
or any indenture, agreement or other instrument to which the Borrower or any
other Loan Party is a party or by which it or any of its respective properties
may be bound; or (iii) result in or require the creation or imposition of any
Lien upon or with respect to any property now owned or hereafter acquired by the
Borrower or any other Loan Party other than in favor of the Administrative Agent
for its benefit and the benefit of the Lenders and the Issuing Bank.

 

(c)           No Default.  No Default or Event of Default has occurred and is
continuing as of the date hereof or will exist immediately after giving effect
to this Amendment.

 

(d)           Guarantors.  Schedule II attached hereto sets forth all of the
Subsidiaries of the Borrower that are Guarantors immediately prior to the
effectiveness of this Amendment.  As of the effective date of this Amendment and
after giving effect thereto, no Subsidiary is required to be a Guarantor
pursuant to Section 7.13. of the Credit Agreement as amended by this Amendment.

 

Section 6.  Reaffirmation of Representations by Borrower.  The Borrower hereby
repeats and reaffirms all representations and warranties made by the Borrower
and the other Loan Parties to the Administrative Agent and the Lenders in the
Credit Agreement and the other Loan Documents on and as of the date hereof with
the same force and effect as if such representations and warranties were set
forth in this Amendment in full.

 

Section 7.  Certain References.  Each reference to the Credit Agreement in any
of the Loan Documents shall be deemed to be a reference to the Credit Agreement
as amended by this Amendment.

 

Section 8.  Expenses.  The Borrower shall reimburse the Administrative Agent
upon demand for all costs and expenses (including attorneys’ fees) incurred by
the Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and the other agreements and documents executed and
delivered in connection herewith.

 

Section 9.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 

Section 10.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 11.  Effect.  Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect.  The amendments contained herein shall be deemed to have
prospective application only from the date as of which this Amendment is dated.

 

8

--------------------------------------------------------------------------------


 

Section 12.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

Section 13.  Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement as amended by this Amendment.

 

[Signatures on Next Page]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be executed as of the date first above written.

 

 

 

SENIOR HOUSING PROPERTIES TRUST

 

 

 

 

 

By:

/s/ Richard Doyle

 

 

Name:

Richard Doyle

 

 

Title:

Chief Financial Officer and Treasurer

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Bank and as a Lender

 

 

 

By:

/s/ D. Bryan Gregory

 

 

Name:

D. Bryan Gregory

 

 

Title:

Director

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

CITIBANK, N.A., as a Lender

 

 

 

By:

/s/ John C. Rowland

 

 

Name:

John C. Rowland

 

 

Title:

Vice President

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

By:

/s/ Joshua Freedman

 

 

Name:

Joshua Freedman

 

 

Title:

Authorized Signatory

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

By:

/s/ Yinghua Zhang

 

 

Name:

Yinghua Zhang

 

 

Title:

Vice President

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

COMPASS BANK, an Alabama banking corporation, as a Lender

 

 

 

By:

/s/ S. Kent Gorman

 

 

Name:

S. Kent Gorman

 

 

Title:

Sr. VP

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

REGIONS BANK, as a Lender

 

 

 

By:

/s/ Michael R. Mellott

 

 

Name:

Michael R. Mellott

 

 

Title:

Director

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Douglas E. Blackman

 

 

Name:

Douglas E. Blackman

 

 

Title:

Senior Vice President

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

RBS CITIZENS, N.A., as a Lender

 

 

 

By:

/s/ Philip Soares

 

 

Name:

Philip Soares

 

 

Title:

Vice President

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

CAPITAL ONE, N.A., as a Lender

 

 

 

By:

/s/ Ashish Tandon

 

Authorized Officer: Ashish Tandon

 

Title: Vice President

 

Lender: Capital One, NA

 

REIT Finance Group

 

1680 Capital One Drive, 10th Floor

 

McLean, VA 22102

 

Telephone Number: 703-720-6736

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

COMERICA BANK, as a Lender

 

 

 

By:

/s/ Casey L. Stevenson

 

 

Name:

Casey L. Stevenson

 

 

Title:

Vice President

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

 

By:

/s/ William G. Karl

 

 

Name:

William G. Karl

 

 

Title:

General Manager

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

TD BANK, N.A., as a Lender

 

 

 

By:

/s/ Mary Merrill, VP

 

 

Name:

Mary Merrill

 

 

Title:

Senior Credit Manager

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

MIZUHO BANK, LTD., as a Lender

 

 

 

By:

/s/ Raymond Ventura

 

 

Name:

Raymond Ventura

 

 

Title:

Deputy General Manager

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

SOVEREIGN BANK, as a Lender

 

 

 

By:

/s/ John D. Everly

 

 

Name:

John D. Everly

 

 

Title:

Senior Vice President

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

TAIWAN COOPERATIVE BANK SEATTLE BRANCH, as a Lender

 

 

 

By:

/s/ Ming Chih Chen

 

 

Name:

Ming Chih Chen

 

 

Title:

VP & General Manager

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. LOS ANGELES BRANCH, as a Lender

 

 

 

By:

/s/ Hsiao-Ho Huang

 

 

Name:

Hsiao-Ho Huang

 

 

Title:

SVP & GM

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH, as a Lender

 

 

 

By:

/s/ Luke Hwang

 

 

Name:

Luke Hwang

 

 

Title:

VP & DGM

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

BANK OF TAIWAN, LOS ANGELES BRANCH, as a Lender

 

 

 

By:

/s/ Jane Chang

 

 

Name:

Jane Chang

 

 

Title:

VP & General Manager

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

FIRST HAWAIIAN BANK, as a Lender

 

 

 

By:

/s/ Derek Chang

 

 

Name:

Derek Chang

 

 

Title:

Vice President

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

FIRST TENNESSEE BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Tyrus J. Treadwell

 

 

Name:

Tyrus J. Treadwell

 

 

Title:

Authorized Signatory

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

LAND BANK OF TAIWAN, LOS ANGELES BRANCH, as a Lender

 

 

 

By:

/s/ Henry C. R. Leu

 

 

Name:

Henry C. R. Leu

 

 

Title:

S.V.P. & General Manager

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

JEFFERIES FINANCE LLC, as a Lender

 

 

 

 

By:

/s/ J. Paul McDonnell

 

 

Name:

J. Paul McDonnell

 

 

Title:

Managing Director

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

By:

/s/ Kelly Chin

 

 

Name:

Kelly Chin

 

 

Title:

Authorized Signatory

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

UBS AG, STAMFORD BRANCH, as a Lender

 

 

 

By:

/s/ Joselin Fernandes

 

 

Name:

Joselin Fernandes

 

 

Title:

Associate Director

 

 

 

Banking Products Services, US

 

 

 

By:

/s/ Kenneth Chin

 

 

Name:

Kenneth Chin

 

 

Title:

Director

 

 

 

Banking Products Services, US

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

CHINATRUST COMMERCIAL BANK LTD., NEW YORK BRANCH, as a Lender

 

 

 

By:

/s/ Ralph Wu

 

 

Name:

Ralph Wu

 

 

Title:

SVP & General Manager

 

[Signatures Continue on Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to First Amendment to Credit Agreement for Senior Housing
Properties Trust]

 

 

FIRST COMMERCIAL BANK, NEW YORK BRANCH, as a Lender

 

 

 

By:

/s/ Jason Lee

 

 

Name:

Jason Lee

 

 

Title:

V.P. & General Manager

 

--------------------------------------------------------------------------------


 

Schedule 1.1.(b)

 

Acquired Property Lien Documents

 

[To be attached]

 

--------------------------------------------------------------------------------


 

Schedule 1.1.(b)

 

Acquired Property Lien Documents

 

PART I — LEISURE PARK, NEW JERSEY

 

1.                                      Loan Agreement, between the New Jersey
Economic Development Authority (the “Authority”) and Leisure Park Venture
Limited Partnership (the “Partnership”), dated as of December 1, 1997.

 

2.                                      Trust Indenture, dated December 1, 1997,
by and between the Authority and Marine Midland Bank (the “Trustee”).

 

3.                                      Guaranty Agreement, dated December 1,
1997, by Host Marriott Corporation in favor of the Trustee.

 

4.                                      Tax Regulatory Agreement, from the
Partnership to the Authority, dated November 1, 1997.

 

Property subject to the foregoing Part I Acquired Property Lien Documents:

 

OWNER

 

STREET

 

CITY

 

STATE

Leisure Park Venture Limited Partnership

 

1400 Route 70

 

Lakewood

 

New Jersey

 

PART II — LAFAYETTE, KENTUCKY

 

A.            Capital Lease Documents

 

1.  Lease and Option, dated as of December 1, 1983, by and among Lafayette at
Country Place Associates (“Lafayette”), as lessor, CCC of Kentucky Trust
(successor by merger to CCC of Kentucky, Inc., f/k/a Forum of Kentucky, Inc.),
as assignee of LAPC, Inc. and RLI, Inc., as lessee, and Forum Group, Inc., as
guarantor.

 

2.  Assignment of Lease, dated as of June 1, 1985, between RLI, Inc., as
assignor, and LAPC, Inc., as assignee.

 

3.  Addendum to Lease and Option, dated as of June 1, 1985, by and among
Lafayette, CCC of Kentucky Trust (successor by merger to CCC of Kentucky, Inc.,
f/k/a Forum of Kentucky, Inc.), as successor to RLI, Inc., and Forum Group, Inc.

 

4.  Assignment of Lease, dated as of March 31, 1989, executed by LAPC, Inc. in
favor of CCC of Kentucky Trust (successor by merger to CCC of Kentucky, Inc.,
f/k/a Forum of Kentucky, Inc., successor to Excepticon of Kentucky, Inc.), and
Acceptance of Assignment of Lease, dated as of March 31, 1989, executed by CCC
of Kentucky Trust (successor by merger to CCC of Kentucky, Inc., f/k/a Forum of
Kentucky, Inc., successor to Excepticon of Kentucky, Inc.), as assignee.

 

5.  Letter Agreement, dated November 16, 1994, by and among CCC of Kentucky
Trust (successor by merger to CCC of Kentucky, Inc., f/k/a Forum of
Kentucky, Inc.), Lafayette, and Central Bank & Trust, Co.

 

6.  Second Amendment and Addendum to Lease and Option, dated January 18, 1996,
by and among Lexington Country Place Associates II, CCC of Kentucky Trust
(successor by merger to CCC of Kentucky, Inc., f/k/a Forum of Kentucky, Inc.)
and Forum Group, Inc.

 

7.  Consent and Release, dated December 1996, by and among Lexington Country
Place Associates II, CCC of Kentucky Trust (successor by merger to CCC of
Kentucky, Inc., f/k/a Forum of Kentucky, Inc.) and Forum Group, Inc.

 

--------------------------------------------------------------------------------


 

8.  Consent and Waiver, dated January 14, 1997.

 

B.            Bond Documents

 

1.  Note, dated December 1, 1983, from Lafayette to Lexington-Fayette Urban
County Government (“Issuer”), in the original principal amount of $7,700,000.

 

2.  Loan Agreement and Mortgage, dated December 1, 1983, by and between Issuer
and Lafayette.

 

3.  First Amendment to and Supplement of Loan Agreement and Mortgage, dated
December 1, 1983, by and between Issuer and Lafayette.

 

4.  First Amendment to Loan Agreement and Mortgage, dated November 30, 1994, by
and between Issuer and Lafayette.

 

5.  Second Amendment to Loan Agreement and Mortgage, dated January 1, 1995, by
and between Issuer and Lafayette.

 

6.  Third Amendment to Loan Agreement and Mortgage, dated October 1, 1996, by
and between Issuer and Lafayette.

 

7.  Indenture of Trust dated, December 1, 1983, by and between Issuer and
Central Bank and Trust Co. (“Trustee”).

 

8.  First Amendment to and Supplement of Indenture of Trust dated December 1,
1983 by and between Issuer and Trustee.

 

9.  Second Amendment to Indenture of Trust, dated February 1, 1995, by and
between Issuer and Trustee.

 

10.  Guaranty Agreement, dated December 1, 1983, by and between Forum
Group, Inc. and Trustee.

 

11.  Collateral Pledge and Security Agreement, dated as of February 10, 1995,
among CCC of Kentucky Trust (successor by merger to CCC of Kentucky, Inc., f/k/a
Forum of Kentucky, Inc.), as tenant, Forum Group, Inc., as guarantor and
Trustee.

 

Property subject to the foregoing Part II Acquired Property Lien Documents:

 

OWNER

 

STREET

 

CITY

 

STATE

CCC of Kentucky Trust

 

690 Mason Headley Road (Capital Lease)

 

Lexington

 

Kentucky

 

PART III — LEXINGTON, KENTUCKY

 

A.            Capital Lease Documents

 

1.  Lease and Option, dated March 31, 1983, by and among Lexington Country Place
Associates (“Lexington”), as lessor, and CCC of Kentucky Trust (successor by
merger to CCC of Kentucky, Inc., f/k/a Forum of Kentucky, Inc., successor to
Excepticon of Kentucky, Inc.) the assignee of RLI, Inc., as lessee, and Forum
Group, Inc. as guarantor.

 

2.  Assignment of Lease, dated March 31, 1989.

 

--------------------------------------------------------------------------------


 

3.  First Amendment and Second Addendum to Lease and Option, dated as of
January 18, 1996, by and among Lexington, CCC of Kentucky Trust (successor by
merger to CCC of Kentucky, Inc., f/k/a Forum of Kentucky, Inc., successor to
Excepticon of Kentucky, Inc.) and Forum Group Inc.

 

B.            Lexington’s interest in the property is encumbered by a mortgage
loan.  The Borrower’s undepreciated book value of this property is approximately
$6.7 million.

 

Property subject to the foregoing Part III Acquired Property Lien Documents:

 

OWNER

 

STREET

 

CITY

 

STATE

CCC of Kentucky Trust

 

700 Mason Headley Road (Capital Lease)

 

Lexington

 

Kentucky

 

PART IV — [INTENTIONALLY DELETED]

 

PART V — RMI SUBSIDIARIES

 

Eight (8) properties acquired from Retirement Management, Inc. (“RMI”) are
encumbered by Liens (the “FNMAE RMI Liens”) securing loans made by Red Mortgage
Capital, Inc. (“RMC”).1  These properties were acquired by the subsidiaries of
Borrower listed below (each an “SNH RMI Subsidiary” and collectively, the “SNH
RMI Subsidiaries”) from the RMI subsidiaries listed below (the “Initial RMI
Borrowers”) and simultaneously leased to Five Star Quality Care — RMI LLC
(“Tenant”) on September 1, 2008 (the “Acquisition”).  The initial financings for
all eight (8) of these properties (the “Initial Financings”) closed on April 13,
2007, and the secondary financings for seven (7) of these properties (the
“Secondary Financings”) closed on October 31, 2007.  The SNH RMI Subsidiary not
subject to the Secondary Financings is SNH RMI Sycamore Manor Properties LLC.

 

A.            SNH RMI Subsidiaries

 

SNH RMI Fox Ridge Manor Properties LLC

SNH RMI Jefferson Manor Properties LLC

SNH RMI McKay Manor Properties LLC

SNH RMI Northwood Manor Properties LLC

SNH RMI Oak Woods Manor Properties LLC

SNH RMI Park Square Manor Properties LLC

SNH RMI Smith Farms Manor Properties LLC

SNH RMI Sycamore Manor Properties LLC

 

B.            Initial RMI Borrowers

 

Fox Ridge Manor, LLC

Jefferson Manor, LLC

McKay Manor, LLC

Northwood Manor, LLC

Oak Woods Manor, LLC

Park Square Manor, LLC

Smith Farms Manor, LLC

Sycamore Manor, Inc.

 

--------------------------------------------------------------------------------

1  The loans were subsequently assigned by RMC to FNMAE, though RMC continues to
act as servicer therefor.

 

--------------------------------------------------------------------------------


 

C.            FNMAE RMI Lien Documents

 

Each of the eight (8) Initial Financings is evidenced by a set of loan
documents, all of which sets are substantially similar and generally include the
instruments described below in items 1-4 (collectively, the “Initial Financing
Loan Documents”).  Each of the seven (7) Secondary Financings is evidenced by a
set of loan documents, all of which sets are substantially similar and generally
include the instruments described below in items 5-8 (collectively, the
“Secondary Financing Loan Documents” and together with the Initial Financing
Loan Documents, collectively, the “RMI Loan Documents”).  The Initial Financing
Loan Documents are all dated as of April 13, 2007.  The Secondary Financing Loan
Documents are all dated as of October 31, 2007.

 

In connection with the Acquisition, in order to evidence the assumptions of the
Fannie Mae RMI Liens by the SNH RMI Subsidiaries, each Initial RMI Borrower and
its counterpart SNH RMI Subsidiary entered into a set of assumption and release
agreements, and each SNH RMI Subsidiary, FNMAE and Tenant entered into a set of
subordination, assignment and security agreements.  Each such assumption and
release agreement (collectively, the “RMI Assumption and Release Agreements”) is
substantially similar and includes the instrument described below in item 9. 
Each such subordination, assignment and security agreement (collectively, the
“RMI SASAs”) is substantially similar and includes the instrument described
below in item 10.  All of the RMI Assignment and Assumption Agreements and RMI
SASAs are dated as of September 1, 2008.

 

Each of the RMI Loan Documents, the RMI Assignment and Assumption Agreements,
and the RMI SASAs, as each such instrument has been or may be amended,
supplemented or otherwise modified, is an Acquired Property Lien Document.

 

1.  Multifamily Notes, by the Initial RMI Borrowers in favor of RMC.

 

2.  Multifamily Mortgage, Assignment of Rents and Security Agreements, made by
the Initial RMI Borrowers in favor of RMC.

 

3.  Replacement Reserve and Security Agreements, by and between the Initial RMI
Borrowers and RMC.

 

4.  Subordination, Assignment and Security Agreements, by and among the Initial
RMI Borrowers, RMC and RMI.

 

5.  Multifamily Notes by the Initial RMI Borrowers in favor of RMC.

 

6.  Multifamily Mortgage, Assignment of Rents and Security Agreements, made by
the Initial RMI Borrowers in favor of RMC.

 

7.  Replacement Reserve and Security Agreements, by and between the Initial RMI
Borrowers and RMC.

 

8.  Subordination, Assignment and Security Agreements, by and among the Initial
RMI Borrowers, RMC and RMI.

 

9.  Assumption and Release Agreements, by and among the Initial RMI Borrowers,
RMI, David A. Lewis and Robert A. DeVoss, the SNH RMI Subsidiaries, Borrower and
FNMAE.

 

10.  Subordination, Assignment and Security Agreements, by and among the SNH RMI
Subsidiaries, FNMAE and Tenant.

 

Properties subject to the foregoing Part V Acquired Property Lien Documents:

 

OWNER

 

STREET

 

CITY

 

STATE

SNH RMI Fox Ridge Manor Properties LLC

 

150 Fox Ridge Drive

 

Vincennes

 

Indiana

SNH RMI Jefferson Manor Properties LLC

 

603 Saint Joseph Drive

 

Kokomo

 

Indiana

 

--------------------------------------------------------------------------------


 

OWNER

 

STREET

 

CITY

 

STATE

SNH RMI McKay Manor Properties LLC

 

1473 East McKay Road

 

Shelbyville

 

Indiana

SNH RMI Northwood Manor Properties LLC

 

1590 West Timberview Drive

 

Marion

 

Indiana

SNH RMI Oak Woods Manor Properties LLC

 

1211 Longwood Drive

 

La Porte

 

Indiana

SNH RMI Park Square Manor Properties LLC

 

6990 East County Road 100 North

 

Avon

 

Indiana

SNH RMI Smith Farms Manor Properties LLC

 

406 Smith Drive

 

Auburn

 

Indiana

SNH RMI Sycamore Manor Properties LLC

 

222 South 25th Street

 

Terra Haute

 

Indiana

 

PART VI — [INTENTIONALLY DELETED]

 

PART VII — SE SUBSIDIARIES

 

A.            Ashley River Plantation Loan Documents

 

1.             Multifamily Note dated June 11, 2008 by Oak Haven Senior Living,
LLC (“Ashley River Transferor”) for the benefit of Red Mortgage Capital, Inc.
(“Ashley River Original Lender”) in the original principal amount of
$11,926,000.

 

2.             Multifamily Mortgage, Assignment of Rents and Security Agreement,
dated June 11, 2008 by Ashley River Transferor for the benefit of Ashley River
Original Lender.

 

3.             Exceptions to Non-Recourse Guaranty dated June 11, 2008 by Bell
Partners Inc. (“Ashley River Original Key Principal”) for the benefit of Ashley
River Original Lender.

 

4.             Assumption and Release Agreement dated as of June 20, 2011
between Ashley River Transferor, SNH SE Ashley River LLC (“Ashley River
Transferee”), Ashley River Original Key Principal, the Borrower and Fannie Mae.

 

5.             Subordination, Assignment and Security Agreement dated as of
June 20, 2011 between Ashley River Transferee, Fannie Mae, SNH SE Ashley River
Tenant LLC, and FVE Managers, Inc.

 

Property subject to the foregoing Part VII.A  Acquired Property Lien Documents:

 

OWNER

 

TENANT

 

STREET

 

CITY

 

STATE

SNH SE Ashley River LLC

 

SNH SE Ashley River Tenant LLC

 

2330 Ashley River Road

 

Charleston

 

South Carolina

 

B.            Daniel Island Loan Documents

 

1.             Mortgage Note dated October 23, 2010 by Daniel Island Assisted
Living L.P. in favor of Grandbridge Real Estate Capital LLC in the original
principal amount of $4,898,700.

 

2.             Mortgage recorded on September 22, 2010 by Daniel Island Assisted
Living L.P. in favor of Grandbridge Real Estate Capital LLC.

 

--------------------------------------------------------------------------------


 

3.             Security Agreement dated as of September 23, 2010 between Daniel
Island Assisted Living L.P. and Grandbridge Real Estate Capital LLC.

 

4.             Regulatory Agreement for Multifamily Housing Projects dated as of
September 23, 2010 between Daniel Island Assisted Living L.P. and Secretary of
Housing and Urban Development.

 

5.             Control Agreement for Deposit Account dated as of September 16,
2010 among Daniel Island Assisted Living L.P., Grandbridge Real Estate Capital
LLC and Branch Banking and Trust.

 

Property subject to the foregoing Part VII.C Acquired Property Lien Documents:

 

OWNER

 

TENANT

 

STREET

 

CITY

 

STATE

SNH SE Daniel Island LLC

 

SNH SE Daniel Island Tenant LLC

 

320 Seven Farms Drive

 

Charleston

 

South Carolina

 

PART VIII — SNH Kent Properties LLC

 

A.            Kent, WA Loan Documents

 

1.             Multifamily Note, dated as of September 30, 2005, made by F.C.
Associates I, LLC (“Kent Transferor”), for the benefit of Chartermac Mortgage
Capital Corporation (“Original Kent Lender”) as endorsed over to Federal Home
Loan Mortgage Corporation (“Freddie Mac”), in the original principal amount of
$8,000,000.00.

 

2.             Multifamily Deed of Trust, Assignment of Rents and Security
Agreement, dated as of September 30, 2005, made by Kent Transferor for the
benefit of Original Kent Lender, as assigned by that certain Assignment of
Security Instrument, dated as of September 30, 2005, to Freddie Mac.

 

3.             Assumption Agreement, dated as of July 31, 2012, by and among
Kent Transferor, SNH Kent Properties LLC, Freddie Mac, Charles S. Lytle, Karen
E. Lytle and the Borrower.

 

4.             Subordination, Non-Disturbance and Attornment Agreement, dated as
of July 31, 2012, by and among Freddie Mac, SNH Kent Properties LLC and
Farrington Court (WAKFC), LLC.

 

5.             Guaranty Agreement, dated as of July 31, 2012, from the Borrower
for the benefit of Freddie Mac.

 

6.             Replacement Reserve Agreement, dated as of July 31, 2012, between
SNH Kent Properties LLC and Freddie Mac.

 

OWNER

 

TENANT

 

STREET

 

CITY

 

STATE

SNH Kent Properties LLC

 

Farrington Court (WAKFC), LLC

 

516 Kenosia Avenue South

 

Kent

 

Washington

 

PART IX— SNH Redmond Properties LLC

 

A.            Redmond, WA Loan Documents

 

1.             Multifamily Note, dated as of April 30, 2008, made by Sterling
Park, L.L.C. (“Redmond Transferor”), payable to Deutsche Bank Berkshire
Mortgage, Inc. (“Original Redmond Lender”), in the original principal amount of
$13,000,000.00, with attached Acknowledgment and Agreement of Key Principal to
Personal Liability for Exceptions to Non-Recourse Liability, executed by Walter
C. Bowen.

 

--------------------------------------------------------------------------------


 

2.             Multifamily Deed of Trust, Assignment of Rents and Security
Agreement, dated as of April 30, 2008, made by Redmond Transferor for the
benefit of Original Redmond Lender, as assigned by that certain Assignment of
Multifamily Deed of Trust, dated as of April 30, 2008, by Original Redmond
Lender to Fannie Mae.

 

3.             Replacement Reserve and Security Agreement, dated as of April 30,
2008, between Redmond Transferor and Original Redmond Lender.

 

4.             Assumption and Release Agreement, dated as of January 9, 2013, by
and among Redmond Transferor, Walter C. Bowen, SNH Redmond Properties LLC, the
Borrower and Fannie Mae.

 

5.             Subordination, Assignment and Security Agreement, dated as of
January 9, 2013, by and among SNH Redmond Properties LLC, Fannie Mae, Overlake
Terrace LLC and Stellar Senior Living LLC.

 

OWNER

 

TENANT

 

STREET

 

CITY

 

STATE

SNH Redmond Properties LLC

 

Overlake Terrace LLC

 

2956 152nd Avenue NE

 

Redmond

 

Washington

 

PART X — VI SUBSIDIARIES

 

A.            Boca Raton, FL Loan Documents

 

1.             Consolidated, Amended and Restated Discount MBS Multifamily Note,
dated as of May 5, 2000, in the original principal amount of $23,692,000.00,
made by CC-Boca, Inc. (“Boca Transferor”), payable to Berkshire Mortgage Finance
Limited Partnership (“Original FL Lender”), as amended by an Amendment to
Consolidated, Amended and Restated Discount MBS Multifamily Note, dated
August 22, 2000, between Boca Transferor and Fannie Mae, as further amended by
that certain Discount MBS Multifamily Note Modification Agreement, dated as of
May 1, 2005, between Boca Transferor and Fannie Mae.

 

2.             Consolidated, Amended and Restated Multifamily Mortgage,
Assignment of Rents And Security Agreement, dated as of May 5, 2000, as assigned
by that certain Assignment of Multifamily Mortgage, Assignment of Rents and
Security Agreement, dated as of May 5, 2000, and as amended by that certain
Amendment to Consolidated Amended and Restated Multifamily Mortgage, Assignment
of Rents and Security Agreement, dated as of May 1, 2005, by and between Boca
Transferor and Fannie Mae.

 

3.             Replacement Reserve and Security Agreement, dated as of May 5,
2000, by and between Boca Transferor and Original FL Lender, as amended by an
Amendment to Replacement Reserve and Security Agreement, dated as of May 1,
2005, by and between Boca Transferor and Fannie Mae.

 

4.             Assumption and Release Agreement, dated as of December 15, 2011,
among Boca Transferor, CC-Development Group, Inc., SNH BRFL Properties LLC, the
Borrower and Fannie Mae.

 

5.             Subordination, Assignment and Security Agreement, dated as of
December 15, 2011, among SNH BRFL Tenant LLC, Fannie Mae, SNH BRFL Properties
LLC, and FVE Managers, Inc.

 

OWNER

 

TENANT

 

STREET

 

CITY

 

STATE

SNH BRFL Properties LLC

 

SNH BRFL Tenant LLC

 

22601 Camino Del Mar

 

Boca Raton

 

Florida

 

--------------------------------------------------------------------------------


 

B.            Plantation, FL Loan Documents

 

1.             Consolidated, Amended and Restated Discount MBS Multifamily Note,
dated as of May 5, 2000, in the original principal amount of $22,808,000.00,
made by CC-Plantation, Inc. (“Plantation Transferor”), payable to the Original
FL Lender, as amended by an Amendment to Consolidated, Amended and Restated
Discount MBS Multifamily Note, dated August 22, 2000, between Plantation
Transferor and Fannie Mae, as further amended by that certain Discount MBS
Multifamily Note Modification Agreement, dated as of May 1, 2005, between
Plantation Transferor and Fannie Mae.

 

2.             Consolidated, Amended and Restated Multifamily Mortgage,
Assignment of Rents and Security Agreement, dated as of May 5, 2000, as assigned
by that certain Assignment of Multifamily Mortgage, Assignment of Rents and
Security Agreement, dated as of May 5, 2000, and as amended by that certain
Amendment to Consolidated Amended and Restated Multifamily Mortgage, Assignment
of Rents and Security Agreement, dated as of May 1, 2005, executed by and
between Plantation Transferor and Fannie Mae.

 

3.             Replacement Reserve and Security Agreement, dated as of May 5,
2000, by and between Plantation Transferor and Original FL Lender, as amended by
an Amendment to Replacement Reserve and Security Agreement dated as of May 1,
2005, executed by and between Plantation Transferor and Fannie Mae.

 

4.             Assumption and Release Agreement, dated as of December 15, 2011,
among Plantation Transferor, CC-Development Group, Inc., SNH PLFL Properties
LLC, the Borrower and Fannie Mae.

 

5.             Subordination, Assignment and Security Agreement, dated as of
December 15, 2011, among SNH PLFL Tenant LLC, Fannie Mae, SNH PLFL Properties
LLC, and FVE Managers, Inc.

 

OWNER

 

TENANT

 

STREET

 

CITY

 

STATE

SNH PLFL Properties LLC

 

SNH PLFL Tenant LLC

 

8500 West Sunrise Blvd.

 

Plantation

 

Florida

 

C.            Yonkers, NY Loan Documents

 

1.             Multifamily Note, dated as of February 28, 2006 from CR Riverdale
Limited Partnership (“Yonkers Transferor”) to Red Mortgage Capital, Inc.
(“Original Yonkers Lender”) in the original principal amount of $1,000,000.00,
as assigned to Fannie Mae (the “Bronx Note”).

 

2.             Consolidated Amended and Restated Multifamily Note, dated as of
February 28, 2006 from Yonkers Transferor to Original Yonkers Lender in the
original principal amount of $33,000,000.00, as assigned to Fannie Mae (the
“Westchester Note”).

 

3.             Multifamily Mortgage, Assignment of Rents and Security Agreement,
dated as of February 27, 2006, between Yonkers Transferor and Original Yonkers
Lender (the “Bronx Mortgage”), as assigned to Fannie Mae pursuant to an
Assignment of Mortgage, dated as of February 27, 2006, by Original Yonkers
Lender to Fannie Mae.

 

4.             Consolidated, Amended and Restated Multifamily Mortgage,
Assignment of Rents and Security Agreement, dated as of February 2, 2006,
between Yonkers Transferor and Original Yonkers

 

--------------------------------------------------------------------------------


 

Lender (the “Westchester Mortgage”), as assigned to Fannie Mae pursuant to an
Assignment of Mortgage, dated as of February 27, 2006, by Original Yonkers
Lender to Fannie Mae.

 

5.             Replacement Reserve and Security Agreement, dated as of
February 28, 2006, between Yonkers Transferor and Original Yonkers Lender.

 

6.             Exceptions to Non-Recourse Guaranty, dated as of February 28,
2006, by Forest City Rental Properties Corporation and CC-Development
Group, Inc., for the benefit of Original Yonkers Lender.

 

7.             Assumption and Release Agreement, dated as of August 31, 2012,
among Yonkers Transferor, CC-Development Group, Inc., SNH Yonkers Properties
Trust, the Borrower and Fannie Mae.

 

8.             Subordination, Assignment and Security Agreement, dated as of
August 31, 2012, among SNH Yonkers Tenant Inc., Fannie Mae, SNH Yonkers
Properties Trust, and FVE Managers, Inc. (floors other than 2-5).

 

9.           Subordination, Assignment and Security Agreement, dated as of
August 31, 2012, among SNH Yonkers Tenant Inc., Fannie Mae, SNH Yonkers
Properties Trust, D&R Yonkers LLC, and FVE Managers, Inc. (floors 2-5).

 

OWNER

 

TENANT

 

STREET

 

CITY

 

STATE

SNH Yonkers Properties Trust

 

SNH Yonkers Tenant Inc. D&R Yonkers LLC (Subtenant on floors 2-5)

 

537 Riverdale Avenue
755 Riverdale Avenue

 

Yonkers, Bronx

 

New York

 

--------------------------------------------------------------------------------


 

Schedule I

 

Commitments

 

Lender

 

Commitment Amount

 

Wells Fargo Bank, National Association

 

$

65,000,000.00

 

Royal Bank of Canada

 

$

65,000,000.00

 

Citibank, N.A.

 

$

65,000,000.00

 

Bank of America, N.A.

 

$

55,000,000.00

 

Compass Bank

 

$

55,000,000.00

 

Regions Bank

 

$

55,000,000.00

 

PNC Bank, National Association

 

$

50,000,000.00

 

RBS Citizens, N.A.

 

$

50,000,000.00

 

Capital One, N.A.

 

$

35,000,000.00

 

Comerica Bank

 

$

35,000,000.00

 

Sumitomo Mitsui Banking Corporation, New York

 

$

35,000,000.00

 

TD Bank, N.A.

 

$

35,000,000.00

 

Mizuho Bank Ltd.

 

$

25,000,000.00

 

Sovereign Bank

 

$

20,000,000.00

 

Taiwan Cooperative Bank Seattle Branch

 

$

15,000,000.00

 

Mega International Commercial Bank Co., Ltd. Los Angeles Branch

 

$

11,250,000.00

 

Mega International Commercial Bank Co., Ltd. New York Branch

 

$

11,250,000.00

 

Bank of Taiwan, Los Angeles Branch

 

$

10,000,000.00

 

First Hawaiian Bank

 

$

10,000,000.00

 

First Tennessee Bank, National Association

 

$

10,000,000.00

 

Land Bank of Taiwan Los Angeles Branch

 

$

10,000,000.00

 

Chinatrust Commercial Bank Ltd., New York Branch

 

$

7,500,000.00

 

First Commercial Bank, New York Branch

 

$

5,000,000.00

 

Jefferies Finance LLC

 

$

5,000,000.00

 

Morgan Stanley Bank, N.A.

 

$

5,000,000.00

 

UBS AG, Stamford Branch

 

$

5,000,000.00

 

TOTAL

 

$

750,000,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule II

 

Released Guarantors

 

CCC Alpha Investments Trust

CCC Delaware Trust

CCC Financing I Trust

CCC Financing Limited, L.P.

CCC Investments I, L.L.C.

CCC Leisure Park Corporation

CCC Pueblo Norte Trust

CCC Retirement Communities II, L.P.

CCC Retirement Partners Trust

CCC Retirement Trust

CCDE Senior Living LLC

CCOP Senior Living LLC

Crestline Ventures LLC

CSL Group, Inc.

HRES1 Properties Trust

Lexington Office Realty Trust

MSD Pool 1 LLC

MSD Pool 2 LLC

O.F.C. Corporation

SNH ALT Leased Properties Trust

SNH CHS Properties Trust

SNH LTF Properties LLC

SNH Medical Office Properties LLC

SNH Medical Office Properties Trust

SNH Medical Office Realty Trust

SNH NS Properties Trust

SNH RMI Properties Holding Company LLC

SNH SE Properties LLC

SNH SE Properties Trust

SNH Somerford Properties Trust

SNH Well Properties Trust

SNH/CSL Properties Trust

SNH/LTA Properties GA LLC

SNH/LTA Properties Trust

Somerford Corp.

SPTGEN Properties Trust

SPTIHS Properties Trust

SPTMISC Properties Trust

SPTMNR Properties Trust

SPTMRT Properties Trust

SPTSUN II Properties Trust

 

--------------------------------------------------------------------------------